 



Exhibit 10.3

     
 
  November 8, 2007
 
   
To:
  Oxford Industries, Inc.
222 Piedmont Avenue, N.E.
Atlanta, Georgia 30308
Attn: Thomas C. Chubb III
Telephone:   404 653 1415
Facsimile:    404 653 1545
 
   
From
  Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019
Attn: John Servidio
Telephone: 212-847-6527
Facsimile:  212-230-8610
 
   
Re:
  Issuer Forward Repurchase Transaction
(Transaction Reference Number: NY-32445)

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Bank of America,
N.A. (“BofA”) and Oxford Industries, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). The terms of the Transaction shall be set
forth in this Confirmation and a Supplemental Terms Notice in the form of
Schedule A hereto (the “Supplemental Terms Notice”) that references this
Confirmation. This Confirmation and the Supplemental Terms Notice together shall
constitute a “Confirmation” as referred to in the ISDA Master Agreement
specified below.
1.            This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2000 ISDA Definitions (including the Annex thereto) (the
“2000 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.
     This Confirmation evidences a complete and binding agreement between BofA
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

 



--------------------------------------------------------------------------------



 



2.           The terms of the particular Transaction to which this Confirmation
relates are as follows:

     
General Terms:
   
 
   
Trade Date:
  November 8, 2007
 
   
Seller:
  BofA
 
   
Buyer:
  Counterparty
 
   
Shares:
  The common stock of Counterparty, per value USD 1.00 per share
(Ticker Symobol: “OXM”)
 
   
Prepayment:
  Applicable
 
   
Prepayment Amount:
  USD 60,000,000
 
   
Prepayment Date:
  The Trade Date
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Calculation Agent:
  Bank of America, N.A. The Calculation Agent shall perform all calculations and
determinations hereunder in good faith and a commercially reasonable manner.
Following any calculation by the Calculation Agent under this Confirmation, at
the request of the Counterparty, the Calculation Agent shall provide to the
Counterparty by electronic mail a report (in a commonly used file format for the
storage and manipulation of financial data) setting forth in reasonable detail
the basis for such calculation.
Valuation Terms:
   
 
   
Initial Period Averaging Dates:
  Each of the consecutive Exchange Business Days commencing on, and including,
the Trade Date and ending on, and including, the Initial Period End Date (or if
such date is not an Exchange Business Day, the next following Exchange Business
Day).
 
   
Initial Period End Date:
  November 27, 2007; provided that BofA shall have the right, in its absolute
discretion, at any time to accelerate the Initial Period End Date to any date
that is on or after November 19, 2007 by delivery of a Supplemental Terms Notice
to Counterparty on the date of acceleration. On the Initial Period End Date,
BofA shall determine the Scheduled Final Averaging Date, the Scheduled Earliest
Acceleration Date, the Initial Price and the Minimum Shares in the manner set
forth below, and shall deliver to Counterparty a Supplemental Terms Notice
substantially in the form of Schedule A to this Confirmation.
 
   
Averaging Dates:
  Each of the consecutive Exchange Business Days commencing on, and including,
the Exchange Business Day immediately following the Initial Period End Date and
ending on and including the Final Averaging Date.
 
   
Final Averaging Date:
  As set forth in the Supplemental Terms Notice, to be the date 6 months
following the Initial Period End Date (or if such date is not an Exchange
Business Day, the next following Exchange Business Day); provided that BofA
shall have the right, in its absolute discretion, at any time to accelerate the
Final Averaging Date to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than the date of
acceleration.
 
   
Scheduled Earliest Acceleration Date:
  The date set forth as such in the Supplemental Terms Notice, to be the date
4 months following the Initial Period End Date (or if such date is not an
Exchange Business Day, the next following Exchange Business Day).





--------------------------------------------------------------------------------



 



     
Valuation Date:
  The last Averaging Date.
 
   
Averaging Date Disruption:
  Modified Postponement, provided that notwithstanding anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Initial
Period Averaging Date or any Averaging Date, the Calculation Agent may, if
appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) postpone the Initial
Period End Date or the Final Averaging Date, as the case may be, in accordance
with Modified Postponement or (ii) determine that such Initial Period Averaging
Date or Averaging Date is a Disrupted Day only in part, in which case the
Calculation Agent shall make adjustments to the number of Shares for which such
day shall be an Initial Period Averaging Date or Averaging Date and determine
the Initial Price or Settlement Price, as the case may be, based on an
appropriately weighted average instead of the arithmetic average described under
“Initial Price” or “Settlement Price,” as the case may be, below. Such
determination and adjustments will be based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Following any action by the Calculation Agent
with respect to an Averaging Date Disruption, the Calculation Agent shall
provide to Counterparty, by electronic mail, a report setting forth in
reasonable detail the event that triggered such action and the basis upon which
any determination or adjustment has been made hereunder, unless, in the case of
a Regulatory Disruption, BofA or the Calculation Agent has been advised by
counsel not to render such report.
 
   
Market Disruption Events:
  The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended (A) by deleting the words “during the one hour period that ends at the
relevant Valuation Time” in the third and fourth lines thereof, and (B) by
replacing the words “or (iii) an Early Closure.” by “(iii) an Early Closure, or
(iv) a Regulatory Disruption.”
 
   
Regulatory Disruption:
  Any event that BofA reasonably determines, based on advice of counsel, would
require, or make it advisable or appropriate for, with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by BofA (provided that such voluntarily adopted
requirements, policies or procedures have been either (i) adopted for general
application prior to the Trade Date or (ii) adopted for general application
after the Trade Date and after Counterparty has been notified, if reasonably
practicable, of such adoption), in each case including, without limitation, Rule
10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Regulation M), BofA
to refrain from or decrease any market activity in connection with the
Transaction. BofA shall notify Counterparty as soon as reasonably practicable
that a Regulatory Disruption has occurred, the Initial Period Averaging Dates or
Averaging Dates affected by it and the basis upon which it has determined that a
Regulatory Disruption has occurred, unless BofA has been advised by counsel not
to disclose such basis.

 



--------------------------------------------------------------------------------



 



     
Settlement Terms:
   
 
   
Initial Share Delivery:
  On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.
 
   
Initial Share Delivery Date:
  November 13, 2007.
 
   
Initial Shares:
  1,500,000 Shares
 
   
Minimum Share Delivery:
  On the Minimum Share Delivery Date, BofA shall deliver to
 
  Counterparty a number of Shares equal to (a) the Minimum Shares minus (b) the
 
  number of Initial Shares; provided that, if such difference is less than zero,
no
 
  Shares shall be delivered on the Minimum Share Delivery Date.
 
   
Minimum Share Delivery Date:
  The first Exchange Business Day following the Initial Period End Date.
 
   
Minimum Shares:
  As set forth in the Supplemental Terms Notice, to be a number of Shares equal
to (a) the Prepayment Amount divided by (b) the product of 120% and the
 
  Initial Price.
 
   
Initial Price:
  As set forth in the Supplemental Terms Notice, to be the arithmetic
 
  average of the VWAP Prices for all Initial Period Averaging Dates.
 
   
Settlement Date:
  The date that falls one Settlement Cycle following the Valuation Date.
 
   
Settlement:
  On the Settlement Date, BofA shall deliver to Counterparty the Number of
 
  Shares to be Delivered, if a positive number. If, as a result of Section 9
below,
 
  the Number of Shares to be Delivered is a negative number, the Counterparty
 
  Settlement Provisions in Annex A shall apply.
 
   
Number of Shares to be Delivered:
  A number of Shares equal to (a) the Prepayment Amount divided by (b) the
Settlement Price; provided that, if such number is less than the Minimum Shares,
the Number of Shares to be Delivered shall equal the Minimum Shares; and
provided further that the Number of Shares to be Delivered as so determined
shall be reduced by the aggregate number of Shares delivered on the Initial
Share Delivery Date and the Minimum Share Delivery Date, but shall not be
reduced below zero unless the provisions of Section 9 below apply.
 
   
Settlement Price:
  The arithmetic average of the VWAP Prices for all Averaging Dates.
 
   
VWAP Price:
  For any Initial Period Averaging Date or Averaging Date, the Rule
 
  10b-18 dollar volume weighted average price per Share for such day based on
 
  transactions executed during such day, as reported on Bloomberg Page “OXM.N
 
  <Equity> AQR SEC” (or any successor thereto) or, in the event such price is
not so reported on such day for any reason, as reasonably determined by the
Calculation Agent.
 
   
Excess Dividend Amount:
  For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.
 
   
Other Applicable Provisions:
  To the extent BofA is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any

 



--------------------------------------------------------------------------------



 



     
 
  representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” means that BofA is obligated to deliver Shares hereunder.
Dividends:
   
 
   
Dividend:
  Any dividend or distribution on the Shares other than any dividend or
 
  distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
 
  11.2(e)(ii)(B) of the Equity Definitions.
Share Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that Dividends shall not be Potential
Adjustment Events.
Extraordinary Events:
   
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Cancellation and Payment
 
   
(c) Share-for-Combined:
  Component Adjustment
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
Composition of Combined Consideration:
  Not Applicable
 
   
Consequences of Announcement Events:
  Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
 
  Equity Definitions; provided that references to “Tender Offer” shall be
replaced
 
  by references to “Announcement Event” and references to “Tender Offer Date”
shall
 
  be replaced by references to “Announcement Date.” An Announcement Event shall
be
 
  an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article
 
  12 of the Equity Definitions is applicable.
 
   
Announcement Event:
  The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).
 
   
Announcement Date:
  The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.
 
   
Provisions applicable to Merger Events and Tender Offers:
  The consequences set forth opposite “Consequences of Merger
 
  Events” and “Consequences of Tender Offers” above shall apply regardless of
 
  whether a particular Merger Event or Tender Offer relates to an Announcement
Date
 
  for which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 



--------------------------------------------------------------------------------



 



     
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
 
  addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it
 
  will also constitute a Delisting if the Exchange is located in the United
States
 
  and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the
 
  New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market
or the NASDAQ Global Select Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Increased Cost of Hedging:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  100 basis points
 
   
Hedging Party:
  For all applicable Additional Disruption Events, BofA
 
   
Determining Party:
  For all Extraordinary Events, BofA
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

3.                 Account Details:

         
 
  (a) Account for delivery of Shares to Counterparty:   To be provided by
Counterparty
 
       
 
  (b) Account for payments to Counterparty:   To be provided by Counterparty
 
       
 
  (c) Account for payments to BofA:    

Bank of America
New York, NY
SWIFT: BOFAUS65
Bank Routing: 026- 009- 593
Account Name: Bank of America
Account No. : 0012333- 34172
4.            Offices:
     (a) The Office of Counterparty for the Transaction is: Counterparty is not
a Multibranch Party

 



--------------------------------------------------------------------------------



 



     (b) The Office of BofA for the Transaction is:
Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019
5.           Notices: For purposes of this Confirmation:
     (a) Address for notices or communications to Counterparty:
Oxford Industries, Inc.
222 Piedmont Avenue, N.E.
Atlanta, Georgia 30308
     (b) Address for notices or communications to BofA:
Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
New York, NY 10019
Attn: John Servidio
Telephone: 212-847-6527
Facsimile: 212-230-8610
6.           Additional Provisions Relating to Transactions in the Shares.
     (a) Counterparty acknowledges and agrees that the Shares delivered on the
Initial Share Delivery Date and the Minimum Share Delivery Date may be sold
short to Counterparty. Counterparty further acknowledges and agrees that BofA
may, during (i) the period from the date hereof to the Valuation Date or, if
later, the Scheduled Earliest Acceleration Date without regard to any adjustment
thereof pursuant to “Special Provisions Relating to Friendly Transaction
Announcements” below, and (ii) the period from and including the first
Settlement Valuation Date to and including the last Settlement Valuation Date
(together, the “Relevant Period”), purchase Shares in connection with the
Transaction, which Shares may be used to cover all or a portion of such short
sale or may be delivered to Counterparty. Such purchases will be conducted
independently of Counterparty. The timing of such purchases by BofA, the number
of Shares purchased by BofA on any day, the price paid per Share pursuant to
such purchases and the manner in which such purchases are made, including
without limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of BofA. It is the intent of
the parties that the Transaction comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c), and Counterparty shall not take any action that results in the
Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, Counterparty acknowledges and agrees that
(A) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when or whether BofA effects any purchases of Shares in connection
with the Transaction, (B) during the period beginning on (but excluding) the
date of this Confirmation and ending on (and including) the last day of the
Relevant Period, neither Counterparty nor its officers or employees shall,
directly or indirectly, communicate any information regarding Counterparty or
the Shares to any employee of BofA or its Affiliates responsible for trading the
Shares in connection with the transactions contemplated hereby, (C) Counterparty
is entering into the Transaction in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act and (D) Counterparty
will not alter or deviate from this Confirmation or enter into or alter a
corresponding hedging transaction with respect to the Shares. Counterparty also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c) under the
Exchange Act. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 under
the Exchange Act, and no such amendment, modification or waiver shall be made at
any time at which Counterparty or any officer or director of Counterparty is
aware of any material nonpublic information regarding Counterparty or the
Shares.

 



--------------------------------------------------------------------------------



 



     (b) Counterparty agrees that neither Counterparty nor any of its Affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period, unless
Counterparty has provided written notice to BofA of a planned “distribution” (as
defined in Regulation M) of Shares or any security for which Shares are a
reference security not later than the opening of trading on the first day of the
relevant “restricted period” (as defined in Regulation M). Counterparty
acknowledges that any such notice is likely to result in a Regulatory Disruption
and that its notice must comply with the standards set forth in Section 6(a).
     (c) Counterparty shall, at least one day prior to the first day of the
Relevant Period, notify BofA of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated
purchasers during each of the four calendar weeks preceding the first day of the
Relevant Period and during the calendar week in which the first day of the
Relevant Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18), which notice shall be
substantially in the form set forth as Appendix A hereto.
     (d) During the Relevant Period, Counterparty shall (i) notify BofA prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”)) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
BofA following any such announcement that such announcement has been made, and
(iii) promptly deliver to BofA following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify BofA of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a).
     (e) Without the prior written consent of BofA, until all settlements under
the Transaction have occurred, Counterparty shall not, and shall cause its
Affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares, other than purchases
from employees of Counterparty that are not “10b-18 purchases” as such term is
defined in Rule 10b-18. During such time, any purchases of Shares (or any
security convertible into or exchangeable for Shares) by Counterparty shall be
made through BAS, which is an Affiliate of BofA, pursuant to a letter
substantially in the form of Appendix B hereto and subject to such conditions as
BofA shall impose, and shall be in compliance with Rule 10b-18 or otherwise in a
manner that Counterparty and BofA believe is in compliance with applicable
requirements (including, without limitation, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Exchange Act).
7.            Representations, Warranties and Agreements.
          (a) In addition to the representations, warranties and agreements in
the Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:
     (i) (A) None of Counterparty and its officers and directors is aware of any
material nonpublic information regarding Counterparty or the Shares and (B) all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission

 



--------------------------------------------------------------------------------



 



of a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
     (iii) Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.
     (iv) Prior to the Trade Date, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofA shall reasonably request.
Counterparty has publicly disclosed on the date hereof its intention to
institute a program for the acquisition of Shares.
     (v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.
     (vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date, the Settlement Date and the Second
Settlement Date, if any, (A) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities,
(B) the capital of Counterparty is adequate to conduct the business of
Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.
     (viii) Counterparty shall not (i) declare any ordinary cash dividend on the
Shares with a record date occurring prior to June 2, 2008, except for (x) a one
time ordinary cash dividend of up to $0.21 with a record date occurring on or
after February 14, 2008, and (y) a one time ordinary cash dividend of up to
$0.21 with a record date occurring on or after May 14, 2008, or (ii) declare any
Dividend (as defined above) other than an ordinary cash dividend on the Shares,
in either case that affects any Dividend for which the ex-dividend date occurs
during the period from and including the Trade Date to and including the
Valuation Date; provided that nothing in this paragraph (viii) shall preclude
Counterparty from adopting a shareholder rights plan. The parties agree and
acknowledge that monetary damages are not the appropriate remedy for any breach
or attempted breach of the covenant contained in this paragraph (viii), and that
specific performance shall be the exclusive remedy for such a breach or
attempted breach. BofA shall have no right to monetary damages in respect of any
such breach, and Counterparty shall raise no objection to BofA’s choice of
specific performance as a remedy. If Counterparty shall declare a dividend in
violation of this paragraph (viii), or otherwise announce an intention to pay a
dividend on the Common Stock not permitted by this paragraph (viii), and BofA is
not successful in promptly obtaining an injunction or similar remedy as
contemplated by this paragraph (viii), an Additional Termination Event shall be
deemed to have occurred, with Counterparty as the sole Affected Party and the
Transaction as the sole Affected Transaction; provided that the amount
calculated under Section 6(e) of the Agreement shall not include any payment to
BofA in respect of such dividend.
          (b) Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
     (c) Each of BofA and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty

 



--------------------------------------------------------------------------------



 



represents and warrants to BofA that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.
     (d) The parties hereto agree and acknowledge that BofA is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”). The parties hereto further agree and acknowledge that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “settlement payment” within
the meaning of Sections 362 and 546 of the Bankruptcy Code and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “transfer” and a “payment or other transfer of property” within
the meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is
entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 555, 560 and 561 of the
Bankruptcy Code.
8.           Agreements and Acknowledgements Regarding Hedging.
     Counterparty acknowledges and agrees that:
     (a) During the Relevant Period, BofA and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;
     (b) BofA and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;
     (c) BofA shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and
     (d) Any market activities of BofA and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
9.            Special Provisions regarding Friendly Transaction Announcements.
     (a) If a Friendly Transaction Announcement occurs on or prior to the
Settlement Date and the impact of such Friendly Transaction Announcement on the
market for the Shares is material, as determined by the Calculation Agent in a
commercially reasonable manner, then the Number of Shares to be Delivered shall
be determined as if the first proviso were deleted from the definition thereof
(and, for the avoidance of doubt, in such event the Number of Shares to be
Delivered may be reduced below zero pursuant to the last proviso to such
definition). If a Friendly Transaction Announcement occurs after the Trade Date
but prior to the Scheduled Earliest Acceleration Date, the Scheduled Earliest
Acceleration Date shall be adjusted to be the date of such Friendly Transaction
Announcement. If a Friendly Transaction Announcement occurs after the Settlement
Date or any earlier date of termination or cancellation of the Transaction
pursuant to Section 6 of the Agreement or Article 12 of the Equity Definitions,
then a second settlement (a “Second Settlement”) shall occur (notwithstanding
such earlier termination or cancellation) with a settlement date (the “Second
Settlement Date”) determined in accordance with Annex A and a Number of Shares
to be Delivered equal to the lesser of (i) zero and (ii) (x) the Number of
Shares to be Delivered determined pursuant to the first sentence of this
paragraph as if such Friendly Transaction Announcement occurred prior to such
Settlement Date or earlier date of termination or cancellation minus (y) the
Number of Shares to be Delivered determined pursuant to Section 2 of this
Confirmation without regard to this Section 9 (provided that in the case of a
Second Settlement occurring after such an earlier date of

 



--------------------------------------------------------------------------------



 



termination or cancellation, a Number of Shares to be Delivered shall not be
determined and instead a Forward Cash Settlement Amount will be determined as
provided in Annex A).
     (b) “Friendly Transaction Announcement” means (i) a Transaction
Announcement by Counterparty or its board of directors prior to the last day of
the Relevant Period or any earlier date of termination or cancellation of the
Transaction pursuant to Section 6 of the Agreement or Article 12 of the Equity
Definitions (such earlier date, the “Actual Termination Date”), (ii) an
announcement prior to the date three months following the Actual Termination
Date that an Acquisition Transaction that is the subject of a Transaction
Announcement occurring prior to the Actual Termination Date has been approved,
agreed to, recommended by or otherwise consented to by Counterparty or its board
of directors, or negotiated by Counterparty or any authorized representative of
Counterparty, or (iii) where Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders, prior to the date three
months following the Actual Termination Date, in respect of an Acquisition
Transaction that is the subject of a Transaction Announcement occurring prior to
the Actual Termination Date, the absence of a recommendation that its
shareholders reject such transaction.
          “Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding to enter into an Acquisition Transaction, (iii) the announcement
of an intention to solicit or enter into, or to explore strategic alternatives
or other similar undertaking that may include, an Acquisition Transaction, or
(iv) any other announcement that in the reasonable judgment of the Calculation
Agent may result in an Acquisition Transaction. For the avoidance of doubt,
announcements as used in this definition of Transaction Announcement refer to
any public announcement whether made by the Issuer or a third party.
          “Acquisition Transaction” means (i) any Merger Event (and for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “20%” and to “50%” by “75%” and
as if the clause beginning immediately following the definition of Reverse
Merger therein to the end of such definition were deleted) or Tender Offer, or
any other transaction involving the merger of Counterparty with or into any
third party, (ii) the sale or transfer of all or substantially all of the assets
of Counterparty, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction, (iv) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the value
of the aggregate consideration transferable or receivable by or to Counterparty
or its subsidiaries exceeds USD 150,000,000 and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).
10.            Other Provisions.
     (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If either party would owe the other party any
amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of an Insolvency, a Nationalization, a Tender
Offer or a Merger Event, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, that resulted from an event or events within
Counterparty’s control) (a “Payment Obligation”), Counterparty shall have the
right, in its sole discretion, to satisfy or to require BofA to satisfy, as the
case may be, any such Payment Obligation by the Share Termination Alternative
(as defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means, if delivery pursuant to the Share Termination
Alternative is owed by BofA, that BofA shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of

 



--------------------------------------------------------------------------------



 



     
 
  the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation. If delivery pursuant to the Share
Termination Alternative is owed by Counterparty, paragraphs 2 through 6 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation owed by Counterparty, and “Shares” as
used in Annex A were replaced by “Share Termination Delivery Units.”
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to BofA at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Counterparty is the Issuer of the Shares) and 9.12 of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “settled by
Share Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

     (b) Equity Rights. BofA acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
     (c) Indemnification. In the event that BofA or the Calculation Agent or any
of their Affiliates becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person in

 



--------------------------------------------------------------------------------



 



connection with any matter referred to in this Confirmation and arising out of
any breach by Counterparty of its representations or covenants contained in this
Confirmation or out of any violation by Counterparty of the antifraud and
anti-manipulation provisions of the federal securities laws in connection with
the transactions contemplated by this Confirmation, Counterparty shall reimburse
BofA or the Calculation Agent or such Affiliate for its reasonable legal and
other out-of-pocket expenses (including the cost of any investigation and
preparation) incurred in connection therewith within 30 days of receipt of
notice of such expenses, and shall indemnify and hold BofA or the Calculation
Agent or such Affiliate harmless on an after-tax basis against any losses,
claims, damages or liabilities to which BofA or the Calculation Agent or such
Affiliate may become subject in connection with any such action, proceeding or
investigation. Counterparty will not be liable under the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense results from the breach of this Confirmation by BofA or the
Calculation Agent, or the willful misconduct, bad faith or negligence of either
such party. The reimbursement and indemnity obligations of Counterparty under
this Section 10(c) shall be in addition to any liability that Counterparty may
otherwise have, shall extend upon the same terms and conditions to the partners,
directors, officers, agents, employees and controlling persons (if any), as the
case may be, of BofA or the Calculation Agent and their Affiliates and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of Counterparty, BofA or the Calculation Agent, any
such Affiliate and any such person. Counterparty also agrees that neither BofA,
the Calculation Agent nor any of such Affiliates, partners, directors, officers,
agents, employees or controlling persons shall have any liability to
Counterparty for or in connection with any matter referred to in this
Confirmation except to the extent that any losses, claims, damages, liabilities
or expenses incurred by Counterparty result from the negligence, willful
misconduct, or bad faith of BofA or the Calculation Agent or a breach by BofA or
the Calculation Agent of any of its covenants or obligations hereunder. The
foregoing provisions shall survive any termination or completion of the
Transaction.
          (d) Staggered Settlement. BofA may, by notice to Counterparty prior to
the Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Physical Settlement” among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.
          (e) Transfer and Assignment. Notwithstanding anything to the contrary
in the Agreement, BofA may, without the consent of Counterparty, transfer,
assign and set over all of its rights and obligations hereunder and under the
Agreement to an Affiliate of BofA whose obligations are guaranteed by Bank of
America Corporation.
     (f) Amendments to Equity Definitions. The following amendments shall be
made to the Equity Definitions:
     (i) The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
a material effect on the theoretical value of the relevant Shares or options on
the Shares and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and clause (B) thereof is hereby amended by inserting, after
‘the Forward Price,’ ‘the Minimum Shares,’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares)”; and
     (ii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”.

 



--------------------------------------------------------------------------------



 



     (g) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation or any
other agreement between the parties to the contrary, neither party shall net or
set off its obligations under the Transaction against its rights against the
other party under any other transaction or instrument.
          (h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (i) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary, BofA (the “Designator”) may designate any of its
Affiliates (the “Designee”) to deliver and otherwise perform its obligations to
deliver any Shares or other securities in respect of the Transaction, and the
Designee may assume such obligations, if any. Such designation shall not relieve
the Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
          (j) Termination Currency. The Termination Currency shall be USD.
     (k) Agreements regarding the Supplemental Terms Notice.
     (i) Counterparty accepts and agrees to be bound by the contractual terms
and conditions as set forth in the Supplemental Terms Notice for the
Transaction. Upon receipt of the Supplemental Terms Notice, Counterparty shall
promptly execute and return the Supplemental Terms Notice to BofA; provided that
Counterparty’s failure to so execute and return the Supplemental Terms Notice
shall not affect the binding nature of the Supplemental Terms Notice, and the
terms set forth therein shall be binding on Counterparty to the same extent, and
with the same force and effect, as if Counterparty had executed a written
version of the Supplemental Terms Notice.
     (ii) Counterparty and BofA agree and acknowledge that (A) the transactions
contemplated by this Confirmation will be entered into in reliance on the fact
that this Confirmation and the Supplemental Terms Notice form a single agreement
between Counterparty and BofA, and BofA would not otherwise enter into such
transactions, (B) this Confirmation, as amended by the Supplemental Terms
Notice, is a “qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (C) the Supplemental Terms Notice, regardless of whether the
Supplemental Terms Notice is transmitted electronically or otherwise,
constitutes a “confirmation in writing sufficient to indicate that a contract
has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (D) this Confirmation
constitutes a prior “written contract”, as set forth in Section 5-701(b)(1)(b)
of the General Obligations Law, and each party hereto intends and agrees to be
bound by this Confirmation, as supplemented by the Supplemental Terms Notice.
     (iii) Counterparty and BofA further agree and acknowledge that this
Confirmation, as supplemented by the Supplemental Terms Notice, constitutes a
contract “for the sale or purchase of a security”, as set forth in Section 8-113
of the Uniform Commercial Code of New York.
     (l) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     (m) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 



--------------------------------------------------------------------------------



 



     Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

             
 
            Yours sincerely,    
 
           
 
  BANK   OF AMERICA, N.A.    
 
           
 
  By:         /s/ Jake Mendelsohn    
 
           
 
      Name:      Jake Mendelsohn
Title:      Vice President    

Confirmed as of the date first above written:
OXFORD INDUSTRIES, INC.

         
 
           
By:
  /s/ Thomas C. Chubb III    
 
       
Name:
Title:
        Thomas C. Chubb III
      Executive Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SUPPLEMENTAL TERMS NOTICE

     
To:
  Oxford Industries, Inc.
 
  222 Piedmont Avenue, N.E.
 
  Atlanta, Georgia 30308
 
   
From:
  Bank of America, N.A.
 
   
Subject:
  Issuer Forward Repurchase Transaction
 
   
Ref. No:
  NY-32445
 
   
Date:
  November 8, 2007

Ladies and Gentlemen:
     The purpose of this Supplemental Terms Notice is to notify you of certain
terms of the Transaction dated November 8, 2007 between Bank of America, N.A.
(“BofA”) and Oxford Industries, Inc. (“Counterparty”).
     The definitions and provisions contained in the Confirmation dated as of
November 8, 2007 between BofA and Counterparty (the “Confirmation”) are
incorporated into this Supplemental Terms Notice. In the event of any
inconsistency between those definitions and provisions and this Supplemental
Terms Notice, this Supplemental Terms Notice will govern.
1. The terms of the Transaction to which this Supplemental Terms Notice relates
are as follows:

     
Initial Period End Date:
  [                    ]
 
   
Final Averaging Date:
  [                    ] [the date 6 months following the Initial Period End
Date (or if such date is not an Exchange Business Day, the next following
Exchange Business Day)], subject to BofA’s right to accelerate the Final
Averaging Date set forth in the Confirmation.
 
   
Scheduled Earliest
   
Acceleration Date:
  [                    ] [the date 4 months following the Initial Period End
Date (or if such date is not an Exchange Business Day, the next following
Exchange Business Day)]
 
   
Initial Price:
  USD[                    ] per Share [the arithmetic average of the VWAP Prices
for all Initial Period Averaging Dates]
 
   
Minimum Shares:
  [                    ] [a number of Shares equal to (a) the Prepayment Amount
divided by (b) the product of 120% and the Initial Price]

 



--------------------------------------------------------------------------------



 



                   Yours sincerely,     BANK OF AMERICA, N.A.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Receipt Acknowledged:
OXFORD INDUSTRIES, INC.

         
By:
       
 
       
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



APPENDIX A
[Counterparty Letterhead]
Bank of America, N.A.
c/o Banc of America Securities LLC
9 W. 57th Street
New York, New York 10019
Attn: John Servidio

         
 
  Re:   Issuer Forward Repurchase Transaction

Ladies and Gentlemen:
     In connection with our entry into a confirmation between you and us dated
as of November 8, 2007 (the “Confirmation”), we hereby represent that set forth
below is the total number of shares of our common stock purchased by or for us
or any of our affiliated purchasers in Rule 10b-18 purchases of blocks pursuant
to the once-a-week block exception contained in Rule 10b-18(b)(4) (all defined
in Rule 10b-18 under the Securities Exchange Act of 1934, as amended) during the
four full calendar weeks immediately preceding the first day of the Relevant
Period (as defined in the Confirmation) and the week during which the first day
of the Relevant Period occurs:

                  Monday’s   Friday’s   Share     Date   Date   Number
Week 4:
           
Week 3:
           
Week 2:
           
Week 1:
           
Current Week:
           

     We understand that you will use this information in calculating trading
volume for purposes of Rule 10b-18.

            Very truly yours,

OXFORD INDUSTRIES, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



APPENDIX B
[Date]
[Counterparty]
[Address]

         
 
  Re:   Issuer Forward Repurchase Transaction

Ladies and Gentlemen:
     Reference is made to the Issuer Forward Repurchase Transaction documented
by a Confirmation between you and Bank of America, N.A. dated as of November 8,
2007 (the “Confirmation”). Capitalized terms used without definition in this
letter have the definitions assigned to them in the Confirmation.
     In Section 6(e) of the Confirmation, BofA has agreed that you may purchase
Shares during the Relevant Period, subject to the following procedures:
     (i) all such purchases will be made by Banc of America Securities LLC
(“BAS”) in accordance with Rule 10b-18(b) or otherwise in a manner that you and
BAS believe is in compliance with applicable requirements;
     (ii) each purchase order you place with BAS will be an all or nothing order
to purchase a minimum of 10,000 Shares;
     (iii) you will pay to BAS a $0.03 per share commission for each Share
purchased; and
     (iv) you agree that, in purchasing Shares, BAS may purchase Shares for the
account of BofA, which is an Affiliate of BAS, other than any single block of
10,000 or more Shares, without your prior consent; you acknowledge that, because
any orders you place pursuant to the above procedures will be all or nothing
orders, other orders to purchase Shares (including orders placed by BofA or BAS)
may reduce the number of Shares available for purchase and may therefore impact
your ability to obtain execution of any such all or nothing orders.

 



--------------------------------------------------------------------------------



 



     We may terminate this letter agreement upon the effectiveness of any change
in applicable law or regulation that would cause the procedures set forth herein
to impede BofA’s ability to execute appropriate trading transactions in relation
to BofA’s obligations under the Confirmation in a manner consistent with
applicable law and regulation.
     Please indicate your agreement to, and acknowledgment of, the above by
signing and returning to us a copy of this letter.

            Very truly yours,

BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Acknowledged and agreed to as of
the date first above written,
OXFORD INDUSTRIES, INC.

         
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
     1. The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Confirmation:

     
Settlement Currency:
  USD
 
   
Settlement Method Election:
  Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to BofA in
writing on the date it notifies BofA of its election that, as of such date,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election Date:
  The date 10 Exchange Business Days prior to the Valuation Date; provided that
if BofA accelerates the Final Averaging Date pursuant to the proviso to the
definition of Final Averaging Date, the Settlement Method Election Date shall be
the Exchange Business Day immediately following the Valuation Date; and provided
further that if a Friendly Transaction Announcement occurs after the Settlement
Date or an earlier termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions, the
Settlement Method Election Date for the Second Settlement shall be the date of
the Friendly Transaction Announcement.
 
   
Default Settlement Method:
  Cash Settlement
 
   
Forward Cash Settlement Amount:
  The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price; provided that, in the case of a Second Settlement occurring after an
early termination or cancellation of the Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the amount of
the Payment Obligation (the “Payment Amount”) that would have been calculated
for such early termination or cancellation if the first proviso had been deleted
from the definition of Number of Shares to be Delivered (and, for the avoidance
of doubt, in such event the Number of Shares to be Delivered may be reduced
below zero pursuant to the last proviso to such definition) and, for purposes of
“Alternative Calculations and Payment on Early Termination and Certain
Extraordinary Events” of the Confirmation, the relevant Friendly Transaction
Announcement had occurred prior to such calculation, as determined by the
Calculation Agent (with an amount that would have been owed by Counterparty
expressed as a

 



--------------------------------------------------------------------------------



 



     
 
  negative number for purposes of this calculation) minus (y) the actual Payment
Amount calculated for such early termination or cancellation.
 
   
Settlement Valuation Price:
  The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).
 
   
Settlement Valuation Dates:
  A number of Scheduled Trading Days selected by BofA in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Final Averaging Date or, in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.
 
   
Cash Settlement:
  If Cash Settlement is applicable, then Counterparty shall pay to BofA the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.
 
   
Cash Settlement Payment Date:
  The date one Settlement Cycle following the last Settlement Valuation Date.
 
   
Net Share Settlement Procedures:
  If Net Share Settlement is applicable, Net Share Settlement shall be made in
 
  accordance with paragraphs 2 through 5 below.

     2. Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares, which will not be registered for resale (the “Restricted Payment
Shares”), with a value equal to 105% of the absolute value of the Forward Cash
Settlement Amount (as adjusted by the Calculation Agent to compensate BofA for
its cost of funds at the Federal Funds Rate during the period (the “Valuation
Period”) commencing on the first Trading Day immediately following the final day
of the Averaging Period and ending on the Final Resale Date (as defined in
paragraph 4 below)), with such Shares’ value based on the value thereof to BofA
(which value shall take into account an illiquidity discount), as determined by
the Calculation Agent (the “Restricted Share Value”), and (ii) by delivery of
the Make-whole Payment Shares as described in paragraph 3 below. “Federal Funds
Rate” means, for any day, the rate on such day for Federal Funds, as published
by Bloomberg and found by pressing the following letters “FEDSOPEN” followed by
pressing the <Index> key and pressing the following letters “HP” followed by
pressing the <Go> key; provided that if any such day is not a New York Banking
Day, the Federal Funds Rate for such day shall be the Federal Funds Rate for the
immediately preceding New York Banking Day.
     3. If Counterparty delivers Restricted Payment Shares pursuant to paragraph
2 above, and Make-whole Payment Shares pursuant to paragraph 4 below:
          (a) all Restricted Payment Shares and Make-Whole Payment Shares shall
be delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to
the exemption from the registration requirements of the Securities Act provided
by Section 4(2) thereof;
          (b) as of or prior to the date of delivery, BAS, BofA and any
potential purchaser of any such shares from BofA (or any affiliate of BofA
designated by BofA) identified by BofA shall have been afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); and

 



--------------------------------------------------------------------------------



 



          (c) as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with BofA (or any affiliate of BofA
designated by BofA) in connection with the private placement of such shares by
Counterparty to BofA (or any such affiliate) and the private resale of such
shares by BofA (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to BofA,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, BofA and its affiliates, and shall provide for the
payment by Counterparty of all fees and expenses in connection with such resale,
including all fees and expenses of counsel for BofA, and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.
          (d) Counterparty shall not take or cause to be taken any action that
would make unavailable either (i) the exemption set forth in Section 4(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).
          (e) Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.
     4. If Restricted Payment Shares are delivered in accordance with paragraph
3 above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment Shares in a commercially
reasonable manner. At the end of each Exchange Business Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
the aggregate proceeds received by BofA or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by similar issuers. If, on any Exchange Business Day, all Restricted
Payment Shares and Make-Whole Payment Shares have been sold and the Settlement
Balance has not been reduced to zero, Counterparty shall (i) deliver to BofA or
as directed by BofA one Settlement Cycle following such Exchange Business Day an
additional number of Shares (the “Make-Whole Payment Shares”) equal to (x) 105%
of the Settlement Balance as of such Exchange Business Day divided by (y) the
Restricted Share Value of the Make-Whole Payment Shares as of such Exchange
Business Day or (ii) promptly deliver to BofA cash in an amount equal to the
then remaining Settlement Balance. This provision shall be applied successively
until either the Settlement Balance is reduced to zero or the aggregate number
of Restricted Payment Shares and Make-Whole Payment Shares equals the Maximum
Deliverable Number. If on any Exchange Business Day, Restricted Payment Shares
and Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, BofA shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.
     5. Notwithstanding the foregoing, in no event shall Counterparty be
required to deliver more than the Maximum Deliverable Number of Shares as
Payment Shares hereunder. “Maximum Deliverable Number” means 7,500,000 Shares.
Counterparty represents and warrants to BofA (which representation and warranty
shall be deemed to be repeated on each day from the date hereof to the last
Settlement Valuation Date or, if Counterparty has elected to deliver any Payment
Shares hereunder, to the Final Resale Date) that the Maximum Deliverable Number
is equal to or less than the number of authorized but unissued Shares of
Counterparty that are not reserved for future issuance in connection with
transactions in such Shares (other than the transactions under this
Confirmation) on the date of the determination of the Maximum Deliverable Number
(such Shares, the “Available Shares”). In the event Counterparty shall not have
delivered the full number of Shares otherwise deliverable as a result of this
paragraph 5 (the resulting deficit, the “Deficit Shares”), Counterparty shall be
continually obligated to deliver, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, Shares when, and
to the extent that, (i) Shares are repurchased, acquired or otherwise received
by Counterparty or any of its subsidiaries

 



--------------------------------------------------------------------------------



 



after the date hereof (whether or not in exchange for cash, fair value or any
other consideration), (ii) authorized and unissued Shares reserved for issuance
in respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 